Title: To Alexander Hamilton from Benjamin Brookes, 7 August 1799
From: Brookes, Benjamin, Jr.
To: Hamilton, Alexander


          
            Sir
            Upper Marlbro. August 7. 1799
          
          I am much concerned to think I should be detained from a command so Exstreemly desirable, as that to which you have honoured me with, But Trust my Ancle cannot detain Me Much Longer & Even, If on My Crutch, I will see you In Sepr. Genl Hamilton, well I Trust, consider it with myself one of those Misfortunes which all Men are Liable to—with great Antiety  to see you,
          With great consideration I am Sir Your Obt. Servt.
          
            Benjamin Brookes
          
        